— Order, Supreme Court, New York County (Michael A. Corriero, J.), entered on or about September 27, 2007, which denied defendant’s application for resentencing pursuant to the Drug Law Reform Act (L 2004, ch 738), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application. The scale of defendant’s involvement with drug trafficking outweighed his favorable prison record and the other factors upon which he relied (see e.g. People v Rizo, 51 AD3d 436 [2008]). Concur — Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Freedman, JJ.